internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-136208-04 cc corp b06 number release date index uil no case-mis no director -------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------ ------------------------------ ------------------------------------------- ---------------- ------- ---------------------- legend legend taxpayer corp a corp b group firm exchange state a state b year year year year year year date city industry ------------------------ ----------------- ---------------------------------------- --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------- ------------------------------ --------------------------------------------------------------------------------------- ----------------- ------------- ------------- ------- ------- ------- ------- ------- ------- ---------- ---------------------------- ------------------ ---------------------------------- --------------------------------------------- -------------------------- -------------------------------- ---------------------- ------------------------------------ ------- ------ ------ ------ ---------- --------------- ----- ----- ---------- ------------ ---- ---- --------------- ------ ------ --------------- -------- tam-136208-04 therapies therapy therapy therapy therapy technology aa bb cc dd ee ff gg jj ll mm nn oo pp qq ss yy zz issue whether market capitalization on the change_date market capitalization on the change_date taking into account certain exceptional circumstance sec_1 if any in the market or appraised value based on expert opinion is the appropriate methodology to determine the fair_market_value of the stock of taxpayer and its newly acquired subsidiary corp b for purposes of making the sec_382 value determination in this case conclusion market capitalization on the change_date taking into account certain exceptional circumstances in the market if any is the appropriate methodology to determine the fair_market_value of the stock of taxpayer and its newly acquired subsidiary corp b for purposes of making the sec_382 value determination in this case 1both the field and the taxpayer addressed this issue statement when it originally contained the words abnormal conditions and not exceptional circumstances we think that exceptional circumstances is a broader and more appropriate phrase for purposes of this case moreover the case law appears to use exceptional circumstances and not abnormal conditions accordingly we have modified the issue statement by deleting the words abnormal conditions and replacing them with the words exceptional circumstances tam-136208-04 facts taxpayer was incorporated in state a in year and is based in city state b taxpayer became publicly traded on the exchange in january of year taxpayer is in industry and engages in research and product development efforts on therapies based on innovative aa modification technologies in year taxpayer formed a wholly-owned subsidiary corp a which focused on the development of therapy corp a completed an initial_public_offering ipo in year which resulted in a drop in taxpayer’s stock ownership of corp a from to oo percent in year taxpayer disposed of over nn percent of its remaining shares in corp a in year taxpayer was engaged in four bb development efforts therapy therapy therapy and technology all of taxpayer’s aa therapy products were in research_and_development according to taxpayer’s form 10-k annual report pursuant to section or d of the securities exchange act of for fiscal_year ended december of year no revenues had been generated from the sale of any of these products nor were any such revenues expected for at least several years on date of year taxpayer acquired all of the stock of corp b which had several subsidiaries at that time corp b was engaged in aa therapy research_and_development activities immediately before the acquisition corp b had three classes of stock outstanding common_stock series a preferred_stock and series b preferred_stock corp b had yy shares of common_stock outstanding and corp b’s common shares were publicly traded on the exchange taxpayer acquired corp b in a transaction that purported to qualify as an sec_368 tax-free reorganization the shareholders of all classes of corp b stock and the corp b warrant and option holders received shares of taxpayer’s common_stock in exchange for all of their stock and stock_rights each outstanding share of corp b common_stock was converted into the right to receive zz shares of taxpayer’s common_stock corp b preferred shareholders and holders of stock_rights received taxpayer’s common_stock pursuant to a numerical formula set forth in the acquisition agreement corp b shareholders and rights holders received a total of ff shares of taxpayer’s common_stock in exchange for all of their common and preferred shares of corp b stock as well as all of their corp b stock_rights after the acquisition the former corp b shareholders both common and preferred shareholders and owners of corp b stock_rights as a group owned in the aggregate less than percent specifically ll percent of the total value of taxpayer’s outstanding shares on date of year taxpayer’s only class of stock outstanding was its common_stock there were approximately cc million shares of taxpayer’s common_stock issued and outstanding on that day taxpayer’s common_stock traded at a low of dollar_figureqq and a high tam-136208-04 of dollar_figuredd with a mean trading price of dollar_figuress taxpayer’s stock trading price closed on the exchange at a price of dollar_figuredd per share with a trading volume of ee shares each share of taxpayer’s stock issued to the former corp b shareholders and rights holders had the same rights as the existing taxpayer’s common_stock trading on the exchange on date of year no new classes of taxpayer’s stock were issued after taxpayer acquired corp b there were pp shares of taxpayer’s common_stock issued and outstanding the corporations began to file consolidated_returns with taxpayer as the common parent of the affiliated_group both taxpayer and corp b had generated net operating losses which they carried over to the group’s year consolidated taxable_year and beyond the group is a loss group within the meaning of sec_1_1502-91 corp b’s pre-group net operating losses arose in separate_return limitation years with respect to the group taxpayer’s acquisition of corp b resulted in both taxpayer and corp b having an ownership_change under sec_382 the group was required to compute its sec_382 limitation for its postacquisition_part_year and for its subsequent taxable years to determine the fair_market_value of the stock of taxpayer and corp b for year a postacquisition year taxpayer hired firm an accounting company to perform an analysis of the value of taxpayer’s and corp b’s stock as of date of year the ownership_change date in preparing its year consolidated_return taxpayer did not adopt the market capitalization approach to determine the fair_market_value of its and corp b’s outstanding_stock on the ownership_change date taxpayer asserts that the market capitalization approach would have resulted in an inappropriate valuation of taxpayer’s stock because the market took a considerable period of time to fully comprehend taxpayer’s aa therapy and mm technologies taxpayer also asserts that the market capitalization approach would have resulted in an inappropriate valuation of corp b’s stock because the market overlooked the value of corp b’s aa therapy portfolio and penalized the company for having insufficient cash resources instead taxpayer relied on firm’s appraised value of taxpayer’s and corp b’s stock firm adopted the asset accumulation method to determine the value of taxpayer’s and corp b’s underlying both the taxpayer and our examination office assert that the taxpayer had a change_of_ownership as a result of the acquisition of corp b for purposes of this technical_advice_memorandum we assume that this characterization is correct the market capitalization approach also called the capital market approach is based on the premise that the value of taxpayer or corp b for purposes of sec_382 can be determined from multiplying taxpayer’s or corp b’s mean stock trading price on the change_date times the number of shares of taxpayer’s or corp b’s stock outstanding under the asset accumulation method the value of the corporation is determined by subtracting from the fair_market_value of all of the company's assets the fair market tam-136208-04 assets on the ownership_change date relying on analyst reports and expert opinions as a basis for its position upon examination of taxpayer’s year return the irs examination office rejected taxpayer’s computation of its sec_382 limitation for year instead the examination office believes that the proper method for measuring the fair_market_value of shares traded on a stock exchange is the market capitalization approach subject_to adjustments to the market price eg for blockage discounts or control premiums as are warranted by the circumstances the examination office computed taxpayer’s sec_382 limitation for its year taxable_year using the market capitalization approach which approach taxpayer challenges here subsequent to this computation taxpayer provided documentation related to taxpayer’s recognized_built-in_gain on the sale of corp a’s stock in year which if accepted by the examination office would increase taxpayer’s sec_382 limitation for that year taxpayer’s position taxpayer argues that in valuing its and corp b’s stock for purposes of determining both corporations’ sec_382 limit the asset accumulation method is a more appropriate measure for determining the fair_market_value of the two corporations than the market capitalization approach the market capitalization approach is inappropriate here because the market was aberrational on and around the valuation_date and therefore market price on the valuation_date does not accurately reflect a true fair_market_value for their stock the change_of_ownership date is an inappropriate date on which to measure the value of the two corporations and if the service determines that the market capitalization approach is the appropriate measure of value the resulting market price must be adjusted to reflect a control premium taxpayer asserts that the asset accumulation method is a more accurate index of value because exceptional circumstances in the market made the market capitalization approach ie the market price on the valuation_date an inaccurate index of the values of both taxpayer and corp b taxpayer argues that its and corp b’s stock were severely undervalued on the exchange on date of year taxpayer notes that corp b experienced a decrease in its stock price in the 12-month_period prior to its acquisition according to taxpayer in june of year corp b had a market capitalization value of over dollar_figuregg million and as of the beginning of the month which includes date of year corp b’s market capitalization had fallen to close to dollar_figurenn value of all of the company's liabilities estate of bennett v commissioner tcmemo_1993_34 taxpayer determined the value of its and corp b’s assets using a discounted_cash_flow_method we have not been requested to opine on whether the built-in_gain from the sale of corp a’s stock would increase taxpayer’s sec_382 limitation for its year tax_year and do not do so herein tam-136208-04 million a significant drop in stock price taxpayer notes that it too experienced a decrease in stock price prior to its acquisition of corp b according to taxpayer sometime just before year when taxpayer announced its intention to acquire corp b its market capitalization was close to dollar_figuregg million in the six months before the closing of the transaction taxpayer’s market capitalization dropped to under dollar_figurejj million a significant decrease in its stock price taxpayer supports its assertion that its and corp b’s stock were severely undervalued on the exchange on the acquisition_date with articles out of professional trade journals and opinions of several accounting and valuation experts based on these sources taxpayer argues that the lack of cash_flow rigorous governmental regulations multiple clinical trials for each new potential product and new technology platforms not understood by the market resulted in the undervaluation of its and corp b’s stock on the market in support of its position taxpayer cites the legislative_history underlying sec_382 h_r rep conf_rep no at ii-187 reprinted in c b vol plr and a field_service_advice fs-tl-n-6884-92 for the proposition that the market price of stock is not conclusive and that in appropriate cases fair_market_value is more accurately determined using valuation methodologies other than market price the legislative_history underlying sec_382 provides in determining value the conferees intend that the price at which a loss_corporation stock changes hands in an arms-length transaction would be evidence but not conclusive evidence of the value of the stock h_r rep conf_rep no at ii-187 reprinted in 1986_3_cb_187 taxpayer focuses on the fsa wherein the service recognized potential litigating hazards in using an unadjusted market capitalization approach in situations where the market bidding and asking prices do not represent the fair_market_value of the stock the service stated where it is established that such bidding and asking prices do not represent the fair_market_value of the stock then a reasonable modification of the value determined on that basis or other relevant facts and elements of value are considered in determining fair_market_value the fsa listed two exceptions to the general_rule that price quotations for actively_traded stocks are presumptive evidence of fair_market_value for federal_income_tax purposes the two exceptions are when price quotations reflect an overly optimistic or overly pessimistic era or when the block of stock at issue is actually sold in the case of an overly optimistic or overly pessimistic era the fsa raises the issue as to whether the unadjusted market trading prices are fair tam-136208-04 finally taxpayer cites 83_tc_269 for the notion that exceptional circumstances relating to the state of the market or the shares being valued can make market quotations unreliable indicators preliminary matters first we note that the field and taxpayer were unable to reach agreement on a joint statement of facts the field does not dispute the taxpayer’s statement of facts insofar as it describes the business history and stock trading price history of taxpayer and corp b however the field notes that certain facts that taxpayer includes in its statement of facts are third-party opinions such as opinions from analyst reports and reports of investment bankers the following are some examples of such third party opinions that taxpayer includes as facts traditional market metrics do not produce accurate valuations for some loss companies and that particular market conditions depressed the stock prices of taxpayer and corp b the investment community does not fully comprehend public information immediately after its disclosure and thus market prices adjust to this information over longer periods of time from these third party opinions or facts taxpayer concludes from these facts that in such cases the market approach to valuation may be considered inappropriate and other valuation methods may be deemed more appropriate we include these third party opinions as facts in our statement of facts however even after our consideration of these facts we do not agree with taxpayer’s conclusion we do not find that these facts constitute exceptional circumstances relating to the state of the market or the securities to be valued sufficient to compel discarding the market price ie the market capitalization approach as a reliable indicator of fair_market_value accordingly we have combined the taxpayer’s and the field’s statements of fact in our statement of facts above because our analysis and the conclusions as set forth herein would be the same even if we were to address each statement of fact taxpayer’s and the field’s separately law and analysis sec_382 limits the amount of net operating losses that may be utilized following an ownership_change the amount of taxable_income of any new_loss_corporation for any post-change_year that may be offset by pre-change losses shall not exceed the sec_382 limitation for the year the new_loss_corporation is defined as a corporation which after an ownership_change is a loss_corporation sec_382 an old_loss_corporation is a corporation with respect to which there is an ownership_change and which before the ownership_change was a loss_corporation sec_382 a post-change_year is any taxable_year ending after the change_date sec_382 the pre-change_loss consists of net_operating_loss carryforwards of the old_loss_corporation and net operating losses of the old_loss_corporation for the taxable_year in which the ownership_change occurs to the extent such loss is allocable to the period on or before the change_date sec_382 tam-136208-04 the sec_382 limitation is equal to the value of the old_loss_corporation multiplied by the long-term_tax-exempt_rate sec_382 the long-term_tax-exempt_rate is set by the federal government the value of the old_loss_corporation is defined as the value of the stock of the corporation immediately before the ownership_change sec_382 the term value is defined as fair_market_value sec_382 and k the fair_market_value for the stock is the part of the equation that will limit the amount of pre- change net_operating_loss taken by the new_loss_corporation during each post-change_year the regulations promulgated under sec_382 do not address the valuation of stock value of the stock the term fair_market_value used in sec_382 and k has a well established meaning that has been universally recognized by the courts thus the fair_market_value of a share of stock is the price at which the stock would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 104_tc_584 citing 411_us_546 a test nearly as old as the federal income estate_and_gift_taxes themselves 70_tc_959 if a stock is publicly traded_on_an_established_market case law establishes that the stock’s trading price is the best evidence of the value of the stock 517_f2d_75 3rd cir bankers trust co v united_states ct_cl l b 187_f2d_962 10th cir 89_f2d_513 3rd cir 88_tc_38 dellacroce t c pincite danon v commissioner 49_tc_108 41_bta_752 21_bta_901 revrul_59_60 1959_1_cb_237 as a generalization the prices of stocks which are traded in volume in a free and active market by informed persons best reflect the consensus of the investing public as to what the future holds for the corporations and industries represented the value of a company is the amount determined by multiplying its trading price per share on the valuation_date by the number of shares outstanding the fair_market_value per share of stock traded_on_an_established_market including an over-the-counter market is the mean between the highest and lowest selling prices on the valuation_date see bankers trust ct_cl pincite 82_tc_467 46_tc_65 affirmed on this point 383_f2d_883 8th cir 142_f2d_448 6th cir exceptional circumstances a notwithstanding the general_rule regarding the valuation of publicly traded stock discussed above the courts have held that in appropriate exceptional circumstances tam-136208-04 departure from the trading price is permissible in determining fair_market_value see eg campbell v united_states ustc ct_cl bankers trust ct_cl pincite specifically adjustments to the market price may be made to reflect certain unusual conditions in the market or to reflect discounts or premiums eg blockage control etc that are warranted by the circumstances see h_r rep conf_rep no at ii-187 in general a public market price may not be a reliable indicator of fair_market_value of a particular block of stock if the sales made therein are sales of smaller lots than the subject block forced or coerced sales sales in a restricted market or if the stock price is considered aberrational on the valuation_date see amerada hess f 2d pincite hazeltine corporation v commissioner f 2d pincite 24_f2d_191 3d cir see also 287_f_41 3d cir taxpayer could not use as a comparable sale a forced sale by a bank holding the stock as collateral also the fact that stock is newly issued may be a factor indicating the market price is not an accurate reflection of fair_market_value see american steel foundries v united_states ustc ct_cl prices paid on the first trades in a green security newly issued on the exchange and relatively unknown to the investing public are not as reliable as prices in current tradings in a security well known to the investing public and having an established market accord 162_f3d_1236 9th cir limited_partnership interests were newly issued a circumstance that made the units difficult to value the market price may be adjusted to reflect differences between the size of the block of stock being valued and the typical lot size in the market for example it is widely accepted that a premium may be added for a block of stock carrying with it effective_control of a company or additional voting or other rights such stock is generally perceived to be more valuable than the shares in the market that lack these features see sec_20_2031-2 and sec_25_2512-2 last sentence amerada hess f 2d pincite on the other hand if a large block of stock is being valued the introduction of these shares in the market could have a depressing effect on the market price due to the fact that the market may not be able to absorb such a large supply of stock at any given time resulting in the supply of the stock exceeding its demand in such a case the general market price for the stock is decreased by a blockage discount when valuing this block of stock see amerada hess f 2d pincite 97_f2d_790 7th cir estate of grootemaat v commissioner tcmemo_1979_49 generally even in exceptional circumstances the market price will provide the best starting point for valuing securities discarding market price for some other method of valuation should occur only where it is clear that adjusting the market price cannot in even though the large block being valued may not in actuality be introduced into the marketplace the hypothetical willing seller willing buyer test assumes a sale in the market tam-136208-04 principle approximate the stock’s fair_market_value in amerada hess the court opined market analysts have developed reliable techniques for determining the amount by which the market price should be adjusted for various abnormalities where techniques are relevant they can be used to adapt the market price so that it sets the fair_market_value with considerable accuracy f 2d pincite moreover where there is an established market market price is generally a more appropriate method of valuing a company than some other method of valuation such as an asset accumulation approach in estate of mckitterick v commissioner the court stated formulas and evidence probative of intrinsic value are more appropriate to an unlisted stock valuation than to the case of a listed stock for which there is an active market demand it may be assumed that such a discrepancy between intrinsic value and market price frequently exists but such a discrepancy does not warrant ignoring the market price as the best evidence of fair_market_value 42_bta_130 thus unless there are exceptional circumstances relating either to the state of the market or the securities to be valued which warrant discarding the market price as a reliable indicator of value market price should always be the starting point for valuing securities taxpayer argues that the market price is not reflective of the willing buyer-willing seller definition of fair_market_value enunciated by the courts and treasury regulations that definition contains the assumption that the willing buyer and seller both have a reasonable knowledge of the relevant facts taxpayer argues that the market price should be discarded in this instance because the market did not fully comprehend the facts paradoxically taxpayer also argues that market price should be discarded because the market comprehended other facts all too well for example taxpayer asserts that the market capitalization approach resulted in an incorrect value because the market took a considerable period of time to fully comprehend taxpayer’s aa therapy and mm technologies and the market overlooked the value of corp b’s aa therapy portfolio at the same time taxpayer argues that under the market capitalization approach corp b’s stock is not correctly valued because the market penalized the company for having insufficient cash resources for the above and following reasons we find that market capitalization is the appropriate approach for valuing the stock of taxpayer and corp b we note that taxpayer does not suggest the market was deprived of information when it asserts that the market took a considerable period of time to fully comprehend taxpayer’s aa therapy and mm technologies and the market overlooked the value of corp b’s aa therapy portfolio instead taxpayer appears to be arguing that the market was too slow in comprehending the information it had in its possession we think however that where public markets exist for stock the market should be considered to have assimilated all available information concerning the company estate of gilford t c pincite the fact whether or not supported by third-party opinions that the tam-136208-04 market was slow in comprehending information it had in its possession is not an exceptional circumstance warranting adjusting or departing from the market capitalization approach for purposes of sec_382 we note that both the united_states court of claims and the tax_court have found the market price of a company’s stock to be a better indication of the fair_market_value of that stock than the opinions of analysts and experts as to the value of a company see 661_f2d_209 ct_cl 61_tc_737 aberrational market price i taxpayer argues that certain exceptional circumstances exist that justify departing from the market capitalization approach first taxpayer argues that on the valuation_date the market price of taxpayer’s and corp b’s stock was an aberration in support taxpayer cites amerada hess where the court stated that where the stock price on the valuation_date is so markedly ‘out of line with its price on said exchange throughout the year straddling the critical date’ as to be aberrational another index may be preferable amerada hess f 2d pincite taxpayer asserts that the market price of its and corp b's stock on the valuation_date comes within the standard referenced in amerada hess however we do not believe that this is the situation presented in the instant case we note that the court in amerada hess did not elaborate on the specific circumstances in which a markedly out of line or aberrational market price might not constitute fair_market_value however the court did indicate that whether the market price is aberrational must be determined based on several factors including the relative market price of the subject stock over the relevant period the performance of the industry as a whole and the market as a whole during the period and existence of any reasons for the high or low market price the court concluded that the market price on the valuation_date was not aberrational as follows there was moreover uncontroverted testimony that the market for white common on date was not an aberrational one the expert witnesses who testified on this point viewed the steady decline in the price of the stock after june as part of an overall market downturn occasioned by the poor business climate in and aggravated by the approach of the presidential_election n t in addition white was not having a good year and they were bringing off a fairly large transaction that year the oliver acquisition which added an element of uncertainty to the situation n t the uncontradicted evidence establishes that the market price on date was not aberrational either in terms of a range of contemporaneous quotations on white shares or in terms of the performance of the whole market the mere fact that the october value was the lowest quoted in was thus an insufficient basis for rejecting this market price as the fair_market_value of the stock tam-136208-04 amerada hess v commissioner f 2d pincite the chart taxpayer provided in its statement of facts fails to show that the market price for the shares was aberrational on the valuation_date rather it shows that the combined market capitalization of both companies on the valuation_date was the median capitalization for the 6_month period beginning months before the valuation_date and ending months after ie from the beginning of march to the beginning of september of year moreover taxpayer’s own exhibits indicate that the entire industry was in a slump several of taxpayer’s own submissions show that the industry was in a boom phase early in year but prices spiral ed downward through the early summer until they hit bottom by the end of july of year and after rising more than percent in the first two months of year the standard and poor’s industry stock price index has since lagged the broader market as measured by the s p index we believe that the examination office is in a better position to elicit any additional facts necessary to determine whether taxpayer’s and corp b’s stock value as priced on the market on the valuation_date was aberrational when viewed in relation to its market_value over a period of several months before and after that date and when viewed in relation to the rest of the industry ii control premium taxpayer asserts that the market price of both company’s shares does not reflect a control premium that would be applicable to the blocks of shares at issue it is recognized that control may confer value that is a controlling stock interest in a corporation may be more valuable on a share by share basis than is a minority stock interest that reflects little or no control thus the per-share value of a controlling stock interest in a publicly traded corporation may be greater than the per-share trading price of that stock on the exchange because the type of stock interest routinely traded on a stock market is a minority interest having no control features the extent if any to which control adds value depends on the facts and circumstances of the particular case taxpayer acquired percent of the corp b stock which inherently included control of corp b taxpayer paid for all of the corp b stock using solely its common_stock in this case applying the long standing willing buyer willing seller test corp b shareholders sold their stock for less than percent of the taxpayer’s stock the fair_market_value of the stock received on the sale reflects the price at which the stock changed hands between a willing buyer and willing seller thus the fair_market_value of corp b’s stock for purposes of determining its sec_382 value equals the market price of the noncontrolling block of taxpayer’s stock calculated without taking into account a control premium that the corp b shareholders received in exchange for their corp b shares tam-136208-04 the fair_market_value of taxpayer’s stock for purposes of calculating its sec_382 limitation is the value of all of its stock not just the stock issued to the corp b shareholders see sec_382 the examination office may wish to consider taxpayer’s claim of entitlement to a control premium as to the value of its own stock the issue here is what would a willing buyer pay a willing seller for percent of taxpayer’s stock which inherently carries with it control the information provided to us suggests that although taxpayer was engaged in several bb development efforts as of the end of fiscal_year ending december of year taxpayer had generated no revenues from the sale of any of these products nor did it expect any such revenues for at least several years if a company is performing poorly it may be that no prudent investor would pay a control premium for its stock nonetheless for purposes of this technical_advice_memorandum we do not opine on this we leave it to the examination office to determine whether the value of taxpayer’s stock should reflect a control premium even if it is determined that a control premium or blockage discount is warranted it does not mean that the market capitalization approach is abandoned control premiums or blockage discounts are applied to the market price if the examination office determines that an adjustment should be made to reflect a control premium or blockage discount such adjustment should be made to the market price of taxpayer’s stock it is therefore appropriate to first determine the value of such stock based on the market price approach before considering the effect of a premium or discount if any see amerada hess f 2d pincite iii valuation_date taxpayer asserts that the valuation_date should not be the change_of_ownership date sec_382 provides that the value of the loss_corporation is the value of the stock of the corporation immediately before the ownership_change despite this taxpayer contends that assuming arguendo use of market price is the appropriate methodology the market price should not be determined as of the date immediately before the ownership_change to support its position taxpayer asserts that the market was aberrational because it was fluctuating radically during the period beginning several months before and ending several months after the date taxpayer acquired corp b therefore taxpayer argues that the market price should be determined based on an average for the entire year rather than as of the single date immediately before the ownership_change however the language of the statute is clear the valuation_date as set forth in the statute is the date immediately before the ownership_change there is no support for taxpayer’s argument that an aberrational market would change the valuation_date as set forth in sec_382 b committee report plr and fsa tam-136208-04 as noted above in support of its rejection of the market capitalization approach taxpayer cites the legislative committee report plr and a field_service_advice we note that none of these sources in any way mandates the rejection of the market capitalization approach in the present situation each of these items expressly support the application of the market capitalization approach ie the stock’s trading price as the best evidence of the value of the stock none of these items can be read as support for a position that where an exceptional circumstance exists the stock market price should be discarded completely in favor of a different valuation approach rather each supports the well established principle that the market price should be the preferred starting point for valuing securities our views are consistent with the language of the committee report which states that the price at which a loss corporation’s stock changes hands in an arms-length transaction may not be conclusive evidence of the value of the stock even if an exceptional circumstance did exist here such fact in and of itself is not a sufficient reason to reject the market capitalization approach completely the existence of an exceptional circumstance may however require an adjustment to the market price of the stock it seems questionable to us however that any exceptional circumstance save perhaps a control premium with regard to taxpayer’s own stock are presented here finally we will here comment upon taxpayer’s reliance on the fsa to support its position first of all fsas are not binding on the service and in any event do not provide any support to taxpayers to whom they are not directed furthermore the fsa refers to situations where market price reflects an overly optimistic or overly pessimistic era as circumstances where market price may not provide the best indication of a corporation’s value we note that this view while initially endorsed by the 3rd circuit in strong v 72_f2d_455 3rd cir was later questioned much more recently by the same circuit in amerada hess there the court stated the better view is that the market does provide the best evidence of value notwithstanding a depressed state or even a large-scale manipulation of the market as a whole market cycles and susceptibilities are after all part of the risk which the trader assumes and which is one of the determinates of value f 2d pincite the amerada hess court further noted that its earlier view as expressed in the rogers case was disapproved of by commentators here even if we were to entertain the notion that a possible exception to the use of market price is where the market price reflects an overly optimistic or overly pessimistic era such is not the we have not made any determination herein whether any exceptional circumstance justifying departure from the market capitalization approach apply here this is a determination to be made by the irs examination office tam-136208-04 case here the taxpayer has not shown that the market was overly pessimistic and therefore a departure from the market price is not warranted the fsa’s other reference to blockage discount is no more than an acknowledgement of cases that have reduced market price when appropriate to reflect blockage discount not to substitute a different valuation method entirely caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
